Citation Nr: 9930423	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUE

1.  The propriety of the initial noncompensable disability 
ratings for the service-connected patellofemoral syndrome of 
the right knee.  

2.  The propriety of the initial noncompensable disability 
ratings for the service-connected patellofemoral syndrome of 
the left knee.



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel






INTRODUCTION

The veteran had verified active service from July 1980 to 
July 1996.  He retired in July 1996 with more than 23 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the RO which 
granted service connection and assigned noncompensable 
disability ratings for patellofemoral syndrome of the 
veteran's right and left knees, effective on August 1, 1996.  



REMAND

The veteran's service medical records revealed extensive 
complaints of bilateral knee pain from at least 1989.  A May 
1996 report of retirement medical examination noted findings 
of significant bilateral patellofemoral crepitations with 
knee movement and x-ray confirmation of probable degenerative 
joint disease (DJD) of the veteran's knees.  The report also 
stated that April 1989 x-ray studies of the veteran's knees 
showed mild DJD changes bilaterally.  

A September 1996 VA examination reported that the veteran 
noted the onset of bilateral knee pain in 1985 and that the 
pain had increased over the years.  Additionally, the report 
stated that "[h]e has bilateral knee pain today."  However, 
the VA examination also reported "[n]o tenderness to 
palpation over either knee, no swelling or deformity noted."  
Furthermore, the examination reported that no instability was 
demonstrated and the range of motion for both knees was 110 
degrees for flexion and 0 degrees for extension.  In the 
diagnosis section of the report the VA medical examiner noted 
the veteran's past history of persistent bilateral knee pain 
and wrote "[p]revious diagnosis of degenerative joint 
disease."  

An October 1996 VA report of x-ray examination of the 
veteran's knees reported an impression of "normal study" 
and found "no significant osseous, joint, or soft tissue 
abnormality."  

In his August 1998 appeal to the Board the veteran asserted 
that his knees were examined only by x-ray.  Specifically, 
the veteran asserts that "[a]t no time did the medical 
examiner evaluate, touch or test my knees in any way."  

The 1996 VA examinations appear to starkly contrast with the 
veteran's extensive service medical records.  Furthermore, 
the veteran alleges that the VA examination was inadequate.  
Therefore, the RO should obtain a new medical examination 
which considers the veteran's medical history, including the 
1989 x-rays, as well as the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).  Specifically, the 
applicability of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
bilateral knee disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
bilateral knee disability.  All indicated 
tests, including x-ray studies, must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  The examiner 
also should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected bilateral knee disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the veteran's knees exhibit weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examination 
should specifically state whether 
instability or subluxation was found.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim and 
considering the applicability of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination, or pain on movement of 
the knees.  If the issues remain denied, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



